Citation Nr: 0935091	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension, to include as a result of exposure to Agent 
Orange (AO).  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
skin disorder, to include as a result of exposure to AO.  

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and January 2008 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Winston-Salem, North Carolina.  

The issue of entitlement to a TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  The RO denied service connection for hypertension and a 
skin condition in February 2003 and August 2005.  The Veteran 
was notified of these determinations later in those months and 
did not appeal.  Thus, the decisions became final.  

2.  Evidence received since the denial of service connection 
for hypertension and a skin disorder in February 2003 and 
August 2005 does not raise a reasonable possibility of 
substantiating the claims.




CONCLUSIONS OF LAW

1.  The RO's February 2003 and August 2005 rating 
determinations denying service connection for hypertension and 
a skin disorder are final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence sufficient to reopen the claims 
of entitlement to service connection for hypertension and a 
skin disorder has not been received.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and 
material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element where 
the previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have to 
submit evidence until a decision of the Secretary determined 
that an evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 494- 97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

A review of the record reveals that the RO denied service 
connection for hypertension and a skin condition in October 
1981.  The basis for the denial was that the Veteran's service 
treatment records were negative for any finding of a skin 
condition or hypertension.  The Veteran was notified of this 
decision later that month and did not appeal.  Thus, the 
decision became final.  

In a February 2003 rating determination, the RO denied service 
connection for hypertension and skin disorder, clamed as due to 
exposure to AO.  The RO denied service connection for 
hypertension and a skin condition on the basis that available 
scientific and medical evidence did not support the conclusion 
that the Veteran's skin condition or hypertension was 
associated with herbicide exposure.  The RO indicated that 
there was no basis in the available evidence of record to 
establish service connection for a skin condition or 
hypertension.  The RO noted that service connection had 
previously been denied for both claimed disorders as the 
disorders had not happened in military service nor were they 
caused or aggravated by service.  

The Veteran was notified of this decision later that month and 
did not appeal.  Thus, the decision became final.  

In an August 2005 rating determination, the RO again denied 
service connection for hypertension and a skin condition.  In 
denying service connection for a skin condition and 
hypertension, the RO found that the service treatment excerpts 
submitted in connection with current claim did not constitute 
new and material evidence as they were considered in a previous 
rating determination.  It further noted that the December 2004 
letter from the Veteran's treating PA-C did not constitute new 
evidence because it did not raise an unestablished fact 
necessary to substantiate the claim and did not raise a 
reasonable possibility of substantiating the claims.  The 
Veteran was notified of this decision later that month and did 
not appeal.  Thus, the decision became final.  

Evidence received subsequent to the August 2005 rating 
determination includes an April 2006 letter from the Veteran's 
wife indicating that he was attempting to received compensation 
for his hypertension due to his exposure to AO; statements from 
the Veteran indicating his continuing belief that his exposure 
to AO caused his hypertension and skin disorders; VA treatment 
records noting continued findings of skin disorders and 
hypertension; and duplicate copies of previously received VA 
treatment records.

The duplicate treatment records are cumulative and of no 
probative value.  The current diagnoses of various skin 
disorders, to include urticaria, and hypertension were known at 
the time of the previous denials.  They do not provide any 
evidence of a link to the Veteran's period of service.  The 
letter from the Veteran's wife also does not provide any link 
between the Veteran's claimed disorders and his period of 
service.  The Veteran's beliefs that his hypertension and 
current skin condition are related to his AO exposure in 
service were also of record at the time of the previous 
denials.  Moreover, as noted above, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions. 

In addition, while the Veteran is presumed to have been exposed 
to herbicides in Vietnam, the post-service medical records 
contain no findings referable to chloracne or any other skin 
disease that is subject to presumptive service connection on 
the basis of exposure to herbicides.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309.  Hence, service connection is not available 
on this basis.  Likewise, hypertension is not recognized as a 
disability resulting from exposure to AO.  

Absent competent evidence of a medical nexus between the 
Veteran's current hypertension and skin disorders and his 
period of active service, the claim could not be substantiated.  
Accordingly, the petition to reopen must be denied.

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
and that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran's status has been substantiated.  In a July 2007 
letter, the RO provided the appellant with notice that informed 
him of the evidence needed to substantiate his claim.  The 
letter also told him what evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain.  The 
letter also told him to submit relevant evidence in his 
possession.

For the issues of whether new and material evidence has been 
received to reopen the claim of service connection for 
hypertension and a skin disorder the Court has held that the 
VCAA notice in a new and material evidence claim must include 
(with some degree of specificity) notice of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

In a July 2007 letter, the RO informed the appellant that 
service connection had previously been denied for hypertension 
and a skin condition.  The RO notified the Veteran that service 
connection for hypertension and a skin disorder had been denied 
because the conditions did not happen in military service nor 
were they aggravated or caused by service.  It was further 
noted that scientific and medical evidence did not support the 
conclusion that the conditions were associated with herbicide 
exposure.  The RO indicated that the appeal period had expired 
and that the decisions were now final.  The RO stated that in 
order for the Veteran to reopen his claims, new and material 
evidence was needed.  He was told that new and material 
evidence was evidence that raised a reasonable possibility of 
substantiating the claim.  

The courts have held that VCAA compliant notice must be 
provided prior to the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Such 
was the case here.  

VA has also complied with its duty to assist the Veteran in 
substantiating the claim.  It appears that all pertinent 
records have been requested and that all available records have 
been obtained.

Because the claim has not been reopened, the Veteran is not 
entitled to a VA examination.  38 C.F.R. § 3.159(c)(4).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for hypertension, to 
include as result of exposure to AO, is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a skin condition, to 
include as result of exposure to AO, is denied.


REMAND

In a January 2009 letter, the Veteran indicated that the 
symptomatology associated with his PTSD had worsened.  VA is 
obliged to afford a veteran a contemporaneous examination where 
there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995). The veteran is competent 
to provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
observes that service connection is solely in effect for the 
veteran's PTSD, which is the basis for his claim of individual 
unemployability.  Thus, an additional VA examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine the 
impact of his service-connected PTSD on his 
ability to maintain gainful employment.  
The examiner is requested to answer the 
following:

Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the Veteran's service-connected PTSD 
precludes him from securing and following 
substantially gainful employment consistent 
with his education and occupational 
experience or whether such an etiology or 
relationship is unlikely (i.e., less than a 
50- 50 probability).  Age is not to be 
considered a factor in rendering this 
opinion.

The examiner should provide a rationale for 
the opinion rendered.  The Veteran's claims 
files must be available to the examiner(s) 
prior to the examination(s) and the 
examination report(s) should indicate if 
the examiner(s) reviewed the records.

2.  The Veteran is advised that this 
examination is needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination could 
result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

3.  Thereafter, the Veteran's claim for a 
TDIU should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


